Per Curiam.
This is an action of assumpsit which was tried to a jury in the superior court and resulted in a verdict for the plaintiff. Thereafter the defendant moved for a new trial which was denied. The case is here on its bill of exceptions containing an exception to such denial and also certain other exceptions to rulings during the trial.
At the hearing in this court on the day to which the case was duly assigned defendant did not appear for oral argument nor did it file a brief in support of its exceptions. *71Nevertheless plaintiff filed his brief and argued that all of defendant’s exceptions lacked merit and should be overruled. In the circumstances there is no need to discuss plaintiff’s contentions. In accordance with our well-established rule, since the defendant has neither briefed nor argued its exceptions they are deemed to be waived.
Aram A. Arabian, for plaintiff.
The defendant’s exceptions are overruled, and the case is remitted to the superior court for entry of judgment on the verdict.